

116 S1499 IS: Wildlife Corridors Conservation Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1499IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Udall (for himself, Mr. Booker, Ms. Harris, Mr. Merkley, Mr. Wyden, Mr. Blumenthal, Mr. Sanders, Mr. Whitehouse, Mr. Tester, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish National Wildlife Corridors to provide for the protection and restoration of
			 certain native fish, wildlife, and plant species, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildlife Corridors Conservation Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					TITLE I—National Wildlife Corridor System on Federal land and water
					Sec. 101. National Wildlife Corridors.
					Sec. 102. Administrative designation of National Wildlife Corridors.
					Sec. 103. Management of National Wildlife Corridors.
					Sec. 104. Collaboration and coordination.
					Sec. 105. Effect.
					TITLE II—Tribal Wildlife Corridors
					Sec. 201. Tribal Wildlife Corridors.
					Sec. 202. Protection of Indian tribes.
					TITLE III—Wildlife movement grant program on non-Federal land and water
					Sec. 301. Wildlife movements grant program.
					Sec. 302. National Coordination Committee.
					Sec. 303. Regional wildlife movement councils.
					TITLE IV—National Wildlife Corridors Database
					Sec. 401. National wildlife corridors database.
					TITLE V—Funding
					Sec. 501. Wildlife Corridors Stewardship Fund.
					Sec. 502. Working landscapes.
					Sec. 503. Authorization of appropriations.
				
			2.Findings and purposes
 (a)FindingsCongress finds that— (1)the native fish, wildlife, and plant species in the United States are part of a rich natural heritage and an important legacy to pass on to future generations;
 (2)the populations of many native fish, wildlife, and plant species in the United States are in decline;
 (3)scientists estimate that 1 in 5 animal and plant species in the United States is at risk of extinction, and many species are declining in numbers;
 (4)threats to the survival and diversity of many native fish, wildlife, and plant species in the United States include the loss, degradation, fragmentation, and obstruction of natural habitats;
 (5)climate change threatens native fish, wildlife, and plant species; (6)the 2019 global assessment report from the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services found that—
 (A)1,000,000 wildlife and plant species worldwide are now threatened with extinction; and (B)75 percent of the land-based environment, and approximately 66 percent of the marine environment, have been significantly altered by human actions;
 (7)the conservation of new and existing landscape and seascape corridors, through which native species can transition from 1 habitat to another, plays an important role in helping—
 (A)to conserve native biodiversity; and (B)to ensure resiliency against impacts from a range of biotic and abiotic stressors;
 (8)the conservation, restoration, and establishment of new ecological connections to facilitate the movement of species into more suitable habitats is a key climate change adaptation strategy;
 (9)the protection of new and existing corridors is often one of the first steps in restoration and recovery planning;
 (10)States have recognized the importance of habitat connectivity, including— (A)a New England Governors and Eastern Canadian Premiers' Conference on the importance of connectivity for ecosystem adaptability and resilience, biodiversity, and human communities; and
 (B)an expired 2007 policy resolution of the Western Governors' Association; (11)the strategic plan of the United States Fish and Wildlife Service to respond to accelerating climate change entitled Rising to the Urgent Challenge acknowledges that processes such as pollination, seed dispersal, nutrient cycling, natural disturbance cycles, predator-prey relations, and others must be part of the natural landscapes we seek to maintain or restore … and are likely to function more optimally in landscapes composed of large habitat blocks connected by well-placed corridors;
 (12)Federal and State agencies continue to develop policies to address— (A)the importance of conserving fish, wildlife, and plant corridors;
 (B)the gap between science and management for at-risk species; and (C)ecological connectivity; and
 (13)Federal policies consistently recognize the importance of voluntary improvement projects by private landowners to habitat conservation and restoration for native species.
 (b)PurposesThe purposes of this Act are— (1)to support a diverse array of native species, including species protected under Federal, State, and Tribal law, that have experienced or may experience habitat loss, degradation, fragmentation, or obstruction to connectivity;
 (2)to provide long-term habitat connectivity for native species migration, dispersal, adaptation to climate and other environmental change, and genetic exchange;
 (3)to help restore wildlife movements that have been disrupted by habitat loss, degradation, fragmentation, or obstruction;
 (4)to facilitate coordinated landscape- and seascape-scale connectivity planning and management across jurisdictions; and
 (5)to support State, Tribal, local, voluntary private landowner, and Federal agency decisionmakers in the planning and development of National Wildlife Corridors.
 3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Energy and Natural Resources of the Senate; (B)the Committee on Environment and Public Works of the Senate;
 (C)the Committee on Appropriations of the Senate; (D)the Committee on Energy and Commerce of the House of Representatives;
 (E)the Committee on Natural Resources of the House of Representatives; and (F)the Committee on Appropriations of the House of Representatives.
 (2)ConnectivityThe term connectivity means the degree to which the landscape or seascape facilitates native species movement. (3)CorridorThe term corridor means a feature of the landscape or seascape that—
 (A)provides habitat or ecological connectivity; and
 (B)allows for native species movement or dispersal. (4)DatabaseThe term Database means the National Wildlife Corridors Database established under section 401(a).
 (5)Federal land or waterThe term Federal land or water means any land or water, or interest in land or water, owned by the United States. (6)FundThe term Fund means the Wildlife Corridors Stewardship Fund established by section 501(a).
 (7)HabitatThe term habitat means land, water, and substrate occupied at any time during the life cycle of a native species that is necessary, with respect to the native species, for spawning, breeding, feeding, growth to maturity, or migration.
 (8)Indian landThe term Indian land means land of an Indian tribe, or an Indian individual, that is— (A)held in trust by the United States; or
 (B)subject to a restriction against alienation imposed by the United States. (9)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (10)National Coordination CommitteeThe term National Coordination Committee means the National Coordination Committee established under section 302(a). (11)National Wildlife CorridorThe term National Wildlife Corridor means any Federal land or water designated as a National Wildlife Corridor under section 101(a).
 (12)National Wildlife Corridor SystemThe term National Wildlife Corridor System means the system of National Wildlife Corridors established by section 101(a). (13)Native speciesThe term native species means—
 (A)an indigenous fish, wildlife, or plant species of the United States, including subspecies and plant varieties;
 (B)a fish, wildlife, or plant species not indigenous to the United States that the Secretary determines to be—
 (i)noninvasive; or (ii)beneficial to the biodiversity of the natural ecosystem; and
 (C)a migratory bird species that is native to the United States or its territories (as defined in section 2(b) of the Migratory Bird Treaty Act (16 U.S.C. 703(b))).
 (14)Regional ocean partnershipThe term regional ocean partnership means a regional organization of coastal or Great Lakes States, territories, or possessions voluntarily convened by Governors to address cross-jurisdictional ocean matters, or the functional equivalent of such a regional ocean organization designated by the Governor or Governors of a State or States.
 (15)Regional wildlife movement councilThe term regional wildlife movement council means a regional wildlife movement council established under section 303(a). (16)SecretariesThe term Secretaries means—
 (A)the Secretary of Agriculture; (B)the Secretary of Commerce;
 (C)the Secretary of Defense; (D)the Secretary of the Interior; and
 (E)the Secretary of Transportation. (17)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
 (18)Tribal Wildlife CorridorThe term Tribal Wildlife Corridor means a corridor established by the Secretary under section 201(a)(1)(C). (19)United StatesThe term United States, when used in a geographical sense, means—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; (D)Guam;
 (E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands;
 (G)the Federated States of Micronesia; (H)the Republic of the Marshall Islands;
 (I)the Republic of Palau; (J)the United States Virgin Islands; and
 (K)the territorial sea (within the meaning of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.)) and the exclusive economic zone (as defined in section 3 of that Act (16 U.S.C. 1802)) within the jurisdiction or sovereignty of the Federal Government.
 (20)Wildlife movementThe term wildlife movement means the passage of individual members or populations of a fish, wildlife, or plant species across a landscape or seascape.
			INational Wildlife Corridor System on Federal land and water
			101.National Wildlife Corridors
 (a)EstablishmentThere is established a system of corridors on Federal land and water, to be known as the National Wildlife Corridor System, which shall consist of National Wildlife Corridors designated as part of the National Wildlife Corridor System by—
 (1)statute; (2)rulemaking under section 102; or
 (3)a land management plan developed or revised under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
 (b)StrategyNot later than 18 months after the date of enactment of this Act, the Secretary shall develop a strategy for the effective development of the National Wildlife Corridor System—
 (1)to support the fulfillment of the purposes described in section 2(b); (2)to ensure coordination and consistency across Federal agencies in the development, implementation, and management of National Wildlife Corridors; and
 (3)to develop a timeline for the implementation of National Wildlife Corridors. 102.Administrative designation of National Wildlife Corridors (a)Rulemaking (1)National wildlife corridorsNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Secretaries, pursuant to the land, water, and resource management planning and conservation authorities of the Secretaries, shall establish a process, by regulation, for the designation and management of National Wildlife Corridors on Federal land or water under the respective jurisdictions of the Secretaries.
 (2)Federal land and water managementThe Secretaries shall consider the designation of National Wildlife Corridors in any process relating to the issuance, revision, or modification of a management plan for land or water under the respective jurisdiction of the Secretaries.
 (b)Criteria for designationThe regulations promulgated by the Secretary under subsection (a)(1) shall ensure that, in designating a National Wildlife Corridor, the Secretaries—
 (1)base the designation of the National Wildlife Corridor on— (A)coordination with existing—
 (i)National Wildlife Corridors; (ii)corridors established by States; and
 (iii)Tribal Wildlife Corridors; and (B)the best available science of—
 (i)existing native species habitat; and (ii)likely future native species habitats;
 (2)determine that the National Wildlife Corridor supports the connectivity, persistence, resilience, and adaptability of the native species for which it has been designated by providing for—
 (A)dispersal and genetic exchange between populations; (B)range shifting, range expansion, or range restoration, such as in response to climate change;
 (C)seasonal movement or migration; or (D)succession, movement, or recolonization following—
 (i)a disturbance, such as fire, flood, drought, or infestation; or (ii)population decline or previous extirpation;
 (3)consult the Database; and (4)consider recommendations from the National Coordination Committee under section 302(e)(2)(C).
 (c)Designation of Federal land or water requiring restoration or connection of habitatThe Secretaries may designate as a National Wildlife Corridor land or water that— (1)is necessary for the natural movements of 1 or more native species;
 (2)requires restoration, including— (A)land or water that is degraded; and
 (B)land or water from which a species is currently absent— (i)but may be colonized or recolonized by the species naturally; or
 (ii)to which the species may be reintroduced or restored based on habitat changes; and (3)is fragmented or consists of only a portion of the habitat required for the connectivity needs of 1 or more native species.
					(d)Nomination for designation
 (1)In generalIn establishing the process for designation under subsection (a)(1), the Secretary shall include procedures under which—
 (A)any State, Tribal, or local government, or a nongovernmental organization engaged in the conservation of native species and the improvement of the habitats of native species, may submit to the Secretaries a nomination to designate as a National Wildlife Corridor an area under the respective jurisdiction of the Secretaries; and
 (B)the Secretaries shall consider and, not later than 1 year after the date on which the nomination was submitted under subparagraph (A), respond to any nomination submitted under that subparagraph.
 (2)Supporting documentationA nomination for designation under paragraph (1)(A) shall include supporting documentation, including—
 (A)the native species for which the National Wildlife Corridor would be designated; (B)summaries and references of, with respect to the designation of a National Wildlife Corridor—
 (i)the best science available at the time of the submission of the nomination for designation documenting why the corridor is needed; and
 (ii)the most current scientific reports available at the time of the submission of the nomination for designation;
 (C)information with respect to how the nomination was coordinated with potential partners; (D)a description of supporting stakeholders, such as States, Indian tribes, local governments, scientific organizations, nongovernmental organizations, and affected voluntary private landowners; and
 (E)any additional information the Secretaries, in consultation with the National Coordination Committee, determine is relevant to the nomination.
						(e)Designation on military land
 (1)In generalAny designation of a National Wildlife Corridor on a military installation (as defined in section 100 of the Sikes Act (16 U.S.C. 670))—
 (A)shall be consistent with the use of military installations and State-owned National Guard installations to ensure the preparedness of the Armed Forces; and
 (B)may not result in a net loss in the capability of military installation lands to support the military mission of the installation.
 (2)Suspension or termination of designationThe Secretary of Defense may suspend or terminate the designation of any National Wildlife Corridor on a military installation if the Secretary of Defense considers the suspension or termination to be necessary for military purposes, after public notice of—
 (A)the suspension or termination; and (B)any voluntary steps taken by the Department of Defense to attempt to provide similar ecological connectivity elsewhere on the military installation.
						103.Management of National Wildlife Corridors
 (a)In generalThe Secretaries shall, consistent with other applicable Federal land and water management requirements, laws, and regulations, manage each National Wildlife Corridor under the respective administrative jurisdiction of the Secretaries in a manner that contributes to the long-term connectivity, persistence, resilience, and adaptability of native species for which the National Wildlife Corridor is identified, including through—
 (1)the maintenance and improvement of habitat connectivity within the National Wildlife Corridor; (2)the implementation of strategies and activities that enhance the ability of native species to respond to climate change and other environmental factors;
 (3)the maintenance or restoration of the integrity and functionality of the National Wildlife Corridor;
 (4)the mitigation or removal of human infrastructure that obstructs the natural movement of native species; and
 (5)the use of existing conservation programs, including Tribal Wildlife Corridors, under the respective jurisdiction of the Secretaries to contribute to the connectivity, persistence, resilience, and adaptability of native species.
 (b)National wildlife corridors spanning multiple jurisdictionsIn the case of a National Wildlife Corridor that spans the administrative jurisdiction of 2 or more of the Secretaries, the relevant Secretaries shall coordinate management of the National Wildlife Corridor in accordance with section 104(b) to advance the purposes described in section 2(b).
 (c)Road mitigationIn the case of a National Wildlife Corridor that intersects, adjoins, or crosses a new or existing State, Tribal, or local road or highway, the relevant Secretaries shall coordinate with the Secretary of Transportation and State, Tribal, and local transportation agencies, as appropriate, to identify and implement voluntary environmental mitigation measures—
 (1)to improve public safety and reduce vehicle-caused native species mortality while maintaining habitat connectivity; and
 (2)to mitigate damage to the natural movements of native species through strategies such as— (A)the construction, maintenance, or replacement of native species underpasses, overpasses, and culverts; and
 (B)the maintenance, replacement, or removal of dams, bridges, culverts, and other hydrological obstructions.
 (d)Compatible usesA use of Federal land or water that was authorized before the date on which the Federal land or water is designated as a National Wildlife Corridor may continue if the applicable Secretaries determine that the use is compatible with the wildlife movements of the species for which the National Wildlife Corridor was designated, consistent with applicable Federal laws and regulations.
				104.Collaboration and coordination
 (a)CollaborationThe Secretaries may partner with and provide funds to States, local governments, Indian tribes, the National Coordination Committee, voluntary private landowners, and the regional wildlife movement councils to support the purposes described in section 2(b).
 (b)CoordinationTo the maximum extent practicable and consistent with applicable law, the Secretary or Secretaries, as applicable, shall develop the strategy under section 101(b), designate National Wildlife Corridors under section 102, and manage National Wildlife Corridors under section 103—
 (1)in consultation and coordination with— (A)other relevant Federal agencies;
 (B)States, including— (i)State fish and wildlife agencies; and
 (ii)other State agencies responsible for managing the natural resources and wildlife; (C)Indian tribes;
 (D)units of local government; (E)other interested stakeholders identified by the Secretary, including applicable voluntary private landowners;
 (F)landscape- and seascape-scale partnerships, including— (i)the National Fish Habitat Partnership;
 (ii)the National Marine Fisheries Service; (iii)regional fishery management councils established under section 302(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a));
 (iv)relevant regional ocean partnerships; (v)the Climate Science Centers of the Department of the Interior; and
 (vi)the Landscape Conservation Cooperative Network; (G)the National Coordination Committee; and
 (H)the regional wildlife movement councils. 105.Effect (a)Relationship to other conservation lawsNothing in this Act amends or otherwise affects any other law (including regulations) relating to the conservation of native species.
 (b)Jurisdiction of States and Indian tribesNothing in this Act or an amendment made by this Act affects the jurisdiction of a State or an Indian tribe with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in a National Wildlife Corridor or a Tribal Wildlife Corridor.
				IITribal Wildlife Corridors
			201.Tribal Wildlife Corridors
				(a)Establishment
					(1)In general
 (A)NominationsAn Indian tribe may nominate a corridor within Indian land of the Indian tribe as a Tribal Wildlife Corridor by submitting to the Secretary, in consultation with the Director of the Bureau of Indian Affairs (referred to in this section as the Secretary), an application at such time, in such manner, and containing such information as the Secretary may require.
 (B)DeterminationNot later than 90 days after the date on which the Secretary receives an application under subparagraph (A), the Secretary shall determine whether the nominated Tribal Wildlife Corridor described in the application meets the criteria established under paragraph (2).
 (C)PublicationOn approval of an application under subparagraph (B), the Secretary shall publish in the Federal Register a notice of the establishment of the Tribal Wildlife Corridor, which shall include a map and legal description of the land designated as a Tribal Wildlife Corridor.
						(2)Criteria
 (A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall establish criteria for determining whether a corridor nominated by an Indian tribe under paragraph (1)(A) qualifies as a Tribal Wildlife Corridor.
 (B)InclusionsThe criteria established under subparagraph (A) shall include, at a minimum, the following: (i)The restoration of historical habitat for the purposes of facilitating connectivity.
 (ii)The management of land for the purposes of facilitating connectivity. (iii)The management of land to prevent the imposition of barriers that may hinder current or future connectivity.
							(3)Removal
 (A)In generalAn Indian tribe may elect to remove the designation of a Tribal Wildlife Corridor on the Indian land of the Indian tribe by notifying the Secretary.
 (B)Effect of removalAn Indian tribe that elects to remove a designation under subparagraph (A) may not receive assistance under subsection (c) or (d)(1) or section 301.
 (b)Coordination of land use plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended—
 (1)in subsection (b)— (A)by striking Indian tribes by and inserting the following:
							
 Indian tribes—(1)by; (B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (2)for the purposes of determining whether the land use plans for land in the National Forest System would provide additional connectivity to benefit the purposes of a Tribal Wildlife Corridor established under section 10(a)(1) of the Wildlife Corridors Conservation Act of 2019.; and
 (2)by adding at the end the following:  (g)Tribal Wildlife CorridorsOn the establishment of a Tribal Wildlife Corridor under section 10(a)(1) of the Wildlife Corridors Conservation Act of 2019, the Secretary shall conduct a meaningful consultation with the Indian tribe that administers the Tribal Wildlife Corridor to determine whether, through the revision of 1 or more existing land use plans, the Tribal Wildlife Corridor can—
 (1)be expanded into public lands; or (2)otherwise benefit connectivity (as defined in section 3 of that Act) between public lands and the Tribal Wildlife Corridor..
 (c)Technical assistanceThe Secretary shall provide to Indian tribes technical assistance relating to the establishment, management, and expansion of a Tribal Wildlife Corridor, including assistance with accessing wildlife data and working with voluntary private landowners to access Federal and State programs to improve wildlife habitat and connectivity on non-Federal land.
				(d)Availability of assistance
					(1)Conservation programs consideration
 (A)In generalIn evaluating applications under conservation programs described in subparagraph (B), the Secretary of Agriculture may consider whether a project would enhance connectivity through the expansion of a Tribal Wildlife Corridor.
 (B)Programs describedThe conservation programs referred to in subparagraph (A) are any of the following conservation programs administered by the Secretary of Agriculture:
 (i)The conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.).
 (ii)The environmental quality incentives program established under subchapter A of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.).
 (iii)The conservation stewardship program established under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa–21 et seq.).
 (iv)The agricultural conservation easement program established under subtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.).
 (2)Wildlife movements grant programAn Indian tribe that has a Tribal Wildlife Corridor established on the Indian land of the Indian tribe shall be eligible for a grant under the wildlife movements grant program under section 301, subject to other applicable requirements of that grant program.
 (e)Savings clauseNothing in this section authorizes or affects the use of private property or Indian land. 202.Protection of Indian tribes (a)Federal trust responsibilityNothing in this Act amends, alters, or waives the Federal trust responsibility to Indian tribes.
				(b)Freedom of Information Act
 (1)ExemptionInformation described in paragraph (2) shall not be subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), if the head of the agency that receives the information, in consultation with the Secretary and the affected Indian tribe, determines that disclosure may—
 (A)cause a significant invasion of privacy; (B)risk harm to human remains or resources, cultural items, uses, or activities; or
 (C)impede the use of a traditional religious site by practitioners. (2)Information describedInformation referred to in paragraph (1) is information received by a Federal agency—
 (A)pursuant to this Act relating to—
 (i)the location, character, or ownership of human remains of a person of Indian ancestry; or (ii)resources, cultural items, uses, or activities identified by an Indian tribe as traditional or cultural because of the long-established significance or ceremonial nature to the Indian tribe; or
 (B)pursuant to the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). IIIWildlife movement grant program on non-Federal land and water 301.Wildlife movements grant program (a)In generalThe Secretary shall establish a wildlife movements grant program (referred to in this section as the grant program) to encourage wildlife movement in accordance with this subsection.
 (b)GrantsBeginning not later than 2 years after the date of enactment of this Act, the Secretary, based on recommendations from the National Coordination Committee under section 302(e)(2)(C), shall make grants to 1 or more projects that—
 (1)are a regional priority project identified by a regional wildlife movement council; (2)satisfy the purposes described in section 2(b); and
 (3)increase connectivity for native species. (c)Eligible recipientsA person that is eligible to receive a grant under the grant program is—
 (1)a voluntary private landowner or group of landowners; (2)a State fish and wildlife agency or other State agency responsible for managing natural resources and wildlife;
 (3)an Indian tribe; (4)a unit of local government;
 (5)an agricultural cooperative; (6)water, irrigation, or rural water districts or associations, or other organizations with water delivery authority (including acequias and land grant communities in the State of New Mexico);
 (7)institutions of higher education; (8)an entity approved for a grant by a regional wildlife movement council; and
 (9)any group of entities described in paragraphs (1) through (8). (d)RequirementsIn administering the grant program, the Secretary shall use the criteria, guidelines, contracts, reporting requirements, and evaluation metrics developed by the National Coordination Committee under subparagraphs (A) and (B) of section 302(e)(2).
				302.National Coordination Committee
 (a)EstablishmentNot later than 18 months after the date of enactment of this Act, the Secretary shall establish a committee, to be known as the National Coordination Committee.
 (b)Administrative supportThe Secretary shall provide administrative support for the National Coordination Committee. (c)MembershipThe National Coordination Committee shall be composed of—
 (1)the Secretary (or a designee); (2)the Secretary of Transportation (or a designee);
 (3)the Secretary of Agriculture (or a designee); (4)the Secretary of Commerce (or a designee);
 (5)the Secretary of Defense (or a designee); (6)the Director of the Bureau of Indian Affairs (or a designee);
 (7)the Executive Director of the Association of Fish and Wildlife Agencies (or a designee); (8)2 representatives of intertribal organizations, to be appointed by the Secretary;
 (9)the chairperson of each regional wildlife movement council (or a designee); and (10)not more than 3 representatives of nongovernmental, science, or academic organizations with expertise in wildlife conservation and habitat connectivity, to be appointed by the Secretary in a manner that ensures that the membership of the National Coordination Committee is fair and balanced.
 (d)ChairpersonThe National Coordination Committee shall select a Chairperson and Vice Chairperson from among the members of the National Coordination Committee.
 (e)DutiesThe National Coordination Committee— (1)shall establish standards for regional wildlife movement plans to allow for better cross-regional collaboration; and
 (2)shall, with respect to the wildlife movements grant program under section 301— (A)establish criteria and develop guidelines for the solicitation of applications for grants by regional wildlife movement councils;
 (B)develop standardized contracts, reporting requirements, and evaluation metrics for grant recipients; and
 (C)make recommendations annually to the Secretary for the selection of grant recipients on the basis of the ranked lists of regional priority projects received from the regional wildlife movement councils under section 303(c)(4) that are consistent with the purposes described in section 2(b).
 (f)Applicability of FACAExcept as otherwise provided in this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the National Coordination Committee.
				303.Regional wildlife movement councils
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish not less than 4 regional wildlife movement councils with separate geographic jurisdictions that encompass the entire United States.
				(b)Membership
 (1)In generalEach regional wildlife movement council shall be composed of— (A)the director of each State fish and wildlife agency within the jurisdiction of the regional wildlife movement council (or a designee);
 (B)balanced representation from Tribal governments within the jurisdiction of the regional wildlife movement council;
 (C)to serve as a Federal agency liaison and nonvoting, ex officio member— (i)the Director of the United States Fish and Wildlife Service (or a designee); or
 (ii)the director of any applicable regional office of the United States Fish and Wildlife Service (or a designee);
 (D)not more than 3 representatives of nongovernmental, science, or academic organizations with expertise in native species conservation and the habitat connectivity needs of the region covered by the regional wildlife movement council; and
 (E)not more than 3 voluntary representatives of private landowners with property in the applicable region, not less than 1 of whom shall be a farmer or rancher.
						(2)Requirements
 (A)MembershipThe Secretary shall ensure that the membership of each regional wildlife movement council is fair and balanced in terms of expertise and perspectives represented.
 (B)ExpertiseEach regional wildlife movement council shall include experts in ecological connectivity, native species ecology, and ecological adaptation.
 (3)ChairpersonEach regional wildlife movement council shall select a Chairperson from among the members of the regional wildlife movement council.
 (c)DutiesEach regional wildlife movement council shall— (1)not later than 2 years after the date of establishment of the regional wildlife movement council and in accordance with any standards established by the National Coordination Committee, prepare and submit to the Secretary and the National Coordination Committee a regional wildlife movement plan that maintains natural wildlife movement by identifying research priorities and data needs for the Database that is revised, amended, or updated not less frequently than once every 5 years;
 (2)provide for public engagement, including engagement of Indian tribes, at appropriate times and in appropriate locations in the region covered by the regional wildlife movement council, to allow all interested persons an opportunity to be heard in the development and implementation of a regional wildlife movement plan under paragraph (1);
 (3)solicit applications for wildlife movement grants under section 301 in accordance with the criteria and guidelines established by the National Coordination Council under section 302(e)(2)(A);
 (4)in accordance with the criteria and guidelines established under section 302(e)(2)(A), submit to the National Coordination Committee an annual list of regional priority projects, in ranked order, for wildlife movements grants under section 301 to maintain wildlife movements in the area under the jurisdiction of the regional wildlife movement council; and
 (5)submit to the Secretary and the National Coordination Committee, and make publicly available, an annual report describing the activities of the regional wildlife movement council.
 (d)CoordinationIf applicable, to increase habitat connectivity between designated Federal land and water and non-Federal land and water, a regional wildlife movement council shall coordinate with—
 (1)Federal agencies; (2)Indian tribes;
 (3)regional fishery management councils established under section 302(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a));
 (4)migratory bird joint ventures partnerships recognized by the United States Fish and Wildlife Service with respect to migratory bird species;
 (5)State fish and wildlife agencies; (6)regional associations of fish and wildlife agencies;
 (7)nongovernmental organizations; (8)applicable voluntary private landowners;
 (9)the National Coordination Committee; (10)fish habitat partnerships;
 (11)other regional wildlife movement councils with respect to crossregional projects; (12)international wildlife management entities with respect to transboundary species in accordance with trade policies of the United States; and
 (13)Federal and State transportation agencies. (e)Applicability of FACAExcept as otherwise provided in this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the regional wildlife movement councils.
				IVNational Wildlife Corridors Database
			401.National wildlife corridors database
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Director of the United States Geological Survey (referred to in this section as the Director), in consultation with the National Coordination Committee and the regional wildlife movement councils, shall establish a database, to be known as the National Wildlife Corridors Database.
				(b)Contents
 (1)In generalThe Database shall— (A)include maps, data, models, surveys, and descriptions of native species habitats, wildlife movements, and corridors that have been developed by Federal agencies that pertain to Federal land and water;
 (B)include maps, models, analyses, and descriptions of projected shifts in habitats, wildlife movements, and corridors of native species in response to climate change or other environmental factors;
 (C)reflect the best scientific data and information available; and (D)in accordance with the requirements of the Geospatial Data Act of 2018 (Public Law 115–254), have the data, models, and analyses included in the Database available at scales useful to State, Tribal, local, and Federal agency decisionmakers and the public.
 (c)RequirementsSubject to subsection (d), the Director, in collaboration with the National Coordination Committee, the regional wildlife movement councils, and the Administrator of the National Oceanic and Atmospheric Administration, shall—
 (1)design the Database to support State, Tribal, local, voluntary private landowner, and Federal agency decisionmakers and the public with data that will allow those entities—
 (A)to prioritize and target natural resource adaptation strategies and enhance existing State and Tribal corridor protections;
 (B)to assess the impacts of proposed energy, water, transportation, and transmission projects, and other development activities, and to avoid, minimize, and mitigate the impacts of those projects and activities on National Wildlife Corridors;
 (C)to assess the impact of new and existing development on native species habitats and National Wildlife Corridors; and
 (D)to develop strategies that promote habitat connectivity to allow native species to move— (i)to meet biological and ecological needs;
 (ii)to adjust to shifts in habitat; and (iii)to adapt to climate change;
 (2)establish a coordination process among Federal agencies to update maps and other information with respect to landscapes, seascapes, native species habitats and ranges, habitat connectivity, National Wildlife Corridors, and wildlife movement changes as information based on new scientific data becomes available; and
 (3)not later than 5 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, develop, submit a report to the Secretary and the appropriate committees of Congress, and make publicly available a report, that, with respect to the Database—
 (A)outlines the categories for data that may be included in the Database; (B)outlines the data protocols and standards for each category of data in the Database;
 (C)identifies gaps in native species habitat and National Wildlife Corridor information; (D)prioritizes research and future data collection activities for use in updating the Database; and
 (E)evaluates and quantifies the efficacy of the Database to meet the needs of the entities described in paragraph (1).
 (d)Proprietary interests and protected informationIn developing the Database, the Director shall— (1)as applicable, protect proprietary interests with respect to any licensed information, licensed data, and other items contained in the Database; and
 (2)protect information in the Database with respect to the habitats and ranges of specific native species to prevent poaching, illegal taking and trapping, and other related threats to native species.
					VFunding
			501.Wildlife Corridors Stewardship Fund
 (a)Establishment and contentsThere is established in the Treasury a fund, to be known as the Wildlife Corridors Stewardship Fund, that consists of donations of amounts accepted under subsection (c). (b)UseThe Fund—
 (1)shall be administered by the Secretary and the National Fish and Wildlife Foundation, acting jointly; and
 (2)may be used by the National Fish and Wildlife Foundation to enhance the management and protection of National Wildlife Corridors by providing financial assistance to the Federal Government, Indian tribes, and nongovernmental, science, and academic organizations.
 (c)DonationsThe National Fish and Wildlife Foundation may solicit and accept donations of amounts for deposit into the Fund.
 (d)CoordinationIn administering the Fund, the Secretary and the National Fish and Wildlife Foundation may coordinate with regional wildlife movement councils, regional ocean partnerships, and the National Coordination Committee to the maximum extent practicable.
 (e)Disclosure of useNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary and the National Fish and Wildlife Foundation shall make publicly available a description of usage of the Fund during the preceding calendar year.
 502.Working landscapesThe Secretary of Agriculture may— (1)direct investments in working landscapes through conservation programs under the jurisdiction of the Secretary of Agriculture, including programs under title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.), to support the purposes described in section 2(b); and
 (2)notwithstanding any other provision of law, give priority under the conservation programs described in paragraph (1) to non-Federal land and water for the purposes described in section 2(b).
				503.Authorization of appropriations
 (a)National Wildlife Corridor SystemThere are authorized to be appropriated to carry out title I for fiscal year 2020 and each fiscal year thereafter—
 (1)to the Secretary, $7,500,000; (2)to the Secretary of Agriculture, $3,000,000;
 (3)to the Secretary of Defense, $1,500,000; (4)to the Secretary of Commerce, $3,000,000; and
 (5)to the Secretary of Transportation, $3,000,000. (b)Tribal Wildlife CorridorsThere is authorized to be appropriated to carry out title II $5,000,000 for fiscal year 2020 and each fiscal year thereafter.
				(c)Wildlife movements grant program and regional wildlife movement councils
					(1)Wildlife movement grant program
 (A)In generalThere is authorized to be appropriated to the Secretary to carry out the wildlife movements grant program under section 301 $50,000,000 for fiscal year 2022 and each fiscal year thereafter.
 (B)RequirementsAmounts appropriated under subparagraph (A) may be used to complement or match other Federal or non-Federal funding received by the projects funded by those grants.
 (C)Administrative supportNot more than 5 percent of amounts appropriated under subparagraph (A) may be used for administrative support.
						(2)Regional wildlife movement councils
 (A)In generalThere is authorized to be appropriated to the Secretary to provide support for the regional wildlife movement councils to carry out section 303 $1,000,000 for fiscal year 2020 and each fiscal year thereafter.
 (B)Equal divisionAmounts appropriated under subparagraph (A) shall be proportionally divided between each regional wildlife movement council.
 (d)National Wildlife Corridors DatabaseThere are authorized to be appropriated to the Secretary to carry out section 401— (1)$3,000,000 for fiscal year 2020; and
 (2)$1,500,000 for fiscal year 2021 and each fiscal year thereafter. 